IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
S. BRIAN KIM, Trustee UTA of S.
BRIAN KIM, dated October 29,               NOT FINAL UNTIL TIME EXPIRES TO
1991 and HYEWON KIM, Trustee               FILE MOTION FOR REHEARING AND
UTA of HYEWON KIM, dated                   DISPOSITION THEREOF IF FILED
October 29, 1991,
                                           CASE NO. 1D13-5835
      Appellants,

v.

DESTINY        BY      THE      SEA
OWNERS ASSOCIATION, INC.,
a Florida not-for-Profit corporation,

      Appellee.

_____________________________/

Opinion filed August 6, 2014.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Robert O. Beasley and Phillip A. Pugh of Litvak, Beasley & Wilson, LLP,
Pensacola, for Appellants.

Leslie D. Sheekley of Becker & Poliakoff, P.A., Fort Walton Beach, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.